DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10977225, 10437801, 9928258 and 9590886 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
   This office action is responsive to office action response filed on 06/03/2022. Claims 1-10 and 21-30 are allowed in view of the prior art of record.

EXAMINER'S AMENDMENT
An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

          Authorization for this Examiner's Amendment was given in a telephone interview with Josephine A. Paltin, Esq (Reg. No. 62,587) June 1, 2022. 
	With this examiner’s amendment, Claims 1, 3-4, 6, 10, 21, 24, 26 and 30 are amended. Claims 11- 20 are cancelled. Claims 1-10 and 21-30 are allowed. 

The claims have been amended as follows:

1. (Currently Amended) A method comprising:
at a computing device comprising one or more hardware processors and computer memory:
receiving a request for a report [[-]] of storage operations performed by a component in a storage management system, wherein the component comprises one or more of: a storage manager, a data agent, a media agent, and data storage;
identifying a first time period comprising a first plurality of storage operations performed by the component in the storage management system, wherein the first time period occurred before a trigger event;
identifying a second time period that occurred after completion of the trigger event, wherein the second time period comprises a second plurality of storage operations performed by the component in the storage management system;
determining a first value of a first performance metric for the component performing the first plurality of storage operations;
determining a second value of the first performance metric for the component performing the second plurality of storage operations; 
based on a comparison of the second value of the first performance metric to the first value of the first performance metric, detecting a change in  performance of the component in the storage management system after the completion of the trigger event; and
in response to the request, reporting the change in the performance of the component after the completion of the trigger event.
2. (Previously Presented) The method of claim 1, wherein the trigger event is one of: an upgrade to at least part of the storage management system, a disaster recovery operation of at least a part of the storage management system, a change in configuration to at least part of the storage management system, a replacement of equipment of at least part of the storage management system, an upgrade of the component, a new version of the component, a change in configuration of the component, and a scheduled event.

3. (Currently Amended) The method of claim 1, wherein:
the data agent arranges primary data and transmits the arranged primary data to a media agent, and wherein the data agent executes on a computing device comprising one or more hardware processors and computer memory,
the media agent creates one or more secondary copies based on the arranged primary data received from the data agent and stores the one or more secondary copies to data storage, wherein the media agent executes on a computing device comprising one or more hardware processors and computer memory, and
the storage manager controls storage operations in the storage management system and executes on a computing device comprising one or more hardware processors and computer memory.

4. (Currently Amended) The method of claim 1, wherein identifying the second plurality of storage operations comprises generating one or more queries  to a storage manager that each media agent, and free disk space available to [[the]] each media agent, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

5. (Previously Presented) The method of claim 1, wherein the comparison of the second value of the first performance metric to the first value of the first performance metric excludes a time period representing the trigger event.

(Currently Amended) The method of claim 1, wherein the change in the performance of the [[first]] component after the completion of the trigger event indicates a performance degradation.

7. (Previously Presented) The method of claim 1, further comprising:
flagging at least of the first value and the second value based on exceeding  pre-established threshold value of performance.

8. (Previously Presented) The method of claim 1, wherein the change in the performance of the component is below a pre-established threshold value, and further comprising: reporting the performance of the component after the completion of the trigger event as normal.

9. (Previously Presented) The method of claim 1, further comprising querying a storage manager for the first plurality of storage operations and for the second plurality of storage operations, wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

10. (Currently Amended) The method of claim 1, wherein the first value and the second value of the first performance metric are based on data extracted by a storage manager from one or more media agent components in the storage management system,
wherein each of the one or more media agent[[s]] components participated in at least one of the first plurality of storage operations, and  wherein each of the one or more media agent[[s]] components executes on a computing device comprising one or more hardware processors and computer memory, and
wherein the storage manager controls the first plurality of storage operations and the second plurality of storage operations, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

11. – 20. (Canceled)

21. (Currently Amended) A system comprising:
a computing device comprising one or more hardware processors and computer memory, wherein the computing device is configured to:
receive a request for a report about storage operations performed by a component in a storage management system, wherein the component comprises one or more of: a storage manager, a data agent, a media agent, and data storage;
identify a first time period comprising a first plurality of storage operations performed by the component in the storage management system, wherein the first time period occurred before a trigger event;
identify a second time period that occurred after completion of the trigger event, wherein the second time period comprises a second plurality of storage operations performed by the component in the storage management system;
determine a first value of a first performance metric for the component performing the first plurality of storage operations;
determine a second value of the first performance metric for the component performing the second plurality of storage operations;
based on a comparison of the second value of the first performance metric to the first value of the first performance metric, detect a change in performance of the component in the storage management system after the completion of the trigger event; and
in response to the request, report on the performance of the component after the completion of the trigger event.

22. (Previously Presented) The system of claim 21, wherein the trigger event is one of: an upgrade to at least part of the storage management system, a disaster recovery operation of at least a part of the storage management system, a change in configuration to at least part of the storage management system, a replacement of equipment of at least part of the storage management system, an upgrade of the component, a new version of the component, a change in configuration of the component, and a scheduled event.

23. (Previously Presented) The system of claim 21, wherein the storage manager controls storage operations in the storage management system, including the first plurality of storage operations and the second plurality of storage operations, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

24. (Currently Amended) The system of claim 21, wherein identifying the second plurality of storage operations comprises generating one or more queries to a storage manager that each media agent, and free disk space available to [[the]] each media agent, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

25. (Previously Presented) The system of claim 21, wherein the comparison of the second value of the first performance metric to the first value of the first performance metric excludes a time period representing the trigger event.

26. (Currently Amended) The system of claim 21, wherein the change in the performance of the [[first]] component after the completion of the trigger event indicates a performance degradation.

27. (Previously Presented) The system of claim 21, wherein the computing device is further configured to:
flag at least of the first value and the second value based on exceeding pre-established threshold value of performance.

28. (Previously Presented) The system of claim 21, wherein the change in the performance of the component is below a pre-established threshold value, and wherein the computing device is further configured to: report the performance of the component after the completion of the trigger event as normal.

29. (Previously Presented) The system of claim 21, wherein the computing device is further configured to: query a storage manager for the first plurality of storage operations and for the second plurality of storage operations, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.

30. (Currently Amended) The system of claim 21, wherein the first value and the second value of the first performance metric are based on data extracted by a storage manager from one or more media agent components in the storage management system,
wherein each of the one or more media agent[[s]] components participated in at least one of the first plurality of storage operations, and wherein each of the one or more media agent[[s]] components executes on a computing device comprising one or more hardware processors and computer memory, and
wherein the storage manager controls the first plurality of storage operations and the second plurality of storage operations, and wherein the storage manager executes on a computing device comprising one or more hardware processors and computer memory.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly teaches or suggests “ identifying a first time period comprising a first plurality of storage operations performed by the component in the storage management system, wherein the first time period occurred before a trigger event; identifying a second time period that occurred after completion of the trigger event, wherein the second time period comprises a second plurality of storage operations performed by the component in the storage management system; determining a first value of a first performance metric for the component performing the first plurality of storage operations; determining a second value of the first performance metric for the component performing the second plurality of storage operations; based on a comparison of the second value of the first performance metric to the first value of the first performance metric, detecting a change in  performance of the component in the storage management system after the completion of the trigger event; and in response to the request, reporting the change in the performance of the component after the completion of the trigger event”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06/03/2022



/ELIZABETH KASSA/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457